DETAILED ACTION

This office action is in response to the claims filed 5/05/2020.  Claims 1-20 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 recites, “a grip handle device being detachable attachable (sic) to said rear and front roller elements” in lines 1-2, which is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9-11 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 10, lines 4-5 recite, “said front lugs terminate substantially flush with said rear annular rim.”  It is how to determine the metes and bounds of how to determine how the front lugs terminate “substantially” flush with the rear annular rim.
Regarding claim 19, line 1 recites “a glove handle device”.  It is unclear how to determine the metes and bounds of what structure is recited by “a glove handle device”.
Claim 11 is rejected for either directly or indirectly depending from a rejected claim base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2005/0070827) in view of Egan et al (2016/0279018).
Regarding claim 1, Lee discloses a rollable apparatus, comprising: a housing (51) (heating plate (50) including inner bonding agent layer (51)) being annular in shape (para [0039]); a heating element (52) (heating wire) mounted about the exterior of said housing (51) (heating wire (52) placed on housing (51)) (para [0039]); a vibration-inducing motor (10 mounted in the interior of said housing (51) and attached thereto (para [0032]); a DC power source (40) (adaptor for receiving AC current and converting it to DC current) for powering said heating element (52) to heat said housing to temperature level within a given temperature range (para [0061]) and for powering said vibration-inducing motor to induce oscillatory motion in said housing (para [0062]); and a set of user controls mounted on said housing to control said heating element and said vibration-inducing motor (controller (30) includes switches to control the vibrator (64, 66) (para [0062]) and heater (62) (para [0030]).
Lee does not disclose the DC power source is at least one battery mounted in the interior of said housing.
However, Egan ins fig 3-4 teaches a rollable massage apparatus including a heating element (505) and a rechargeable battery (405) configured to supply power to the heating element (505) to heat the massage apparatus (para [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the DC power source of Lee by providing a battery to provide allow the device to be used when not plugged into an AC source. 

Regarding claim 3, Lee discloses a temperature sensor (54) in said housing for sensing and inputting temperature status of said heating element (52) to said microprocessor (31) for controlling operation of said heating element (52) (para [0060]).
Regarding claim 4, Lee discloses said set of user controls comprises a set of user-operated push buttons (62, 64, 66) for activating inputs to said microprocessor (31) (vibration switches (64, 66) control operation of the vibrational motor and heating switch (62) controls operation of the heater, and, as shown in fig 6, it appears that the switches are in the form of push buttons) (para [0062]) and a plurality of LED lights (LED1, LED2) controlled by said microprocessor (31) for indicating the status of said heating element (52) and vibration-inducing motor (10)) (para [0067]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Egan et al as applied to claim 2, above, and further in view of Ganske et al (2012/0265240).
Regarding claim 5, the modified Lee’s reference discloses a battery charger (355 of Egan) operable for increasing the electrical charge of said battery (405 of Egan) (Egan, para [0024]).
Modified Lee does not disclose a battery fuel gauge for indicating the status of battery electrical charge to said microprocessor.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Lee by providing a battery fuel gauge for indicating the status of battery electrical charge to said microprocessor as taught by Ganske in order to provide an indication of the approximate charge remaining in the batteries (Ganske, para [0047])
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Egan et al as applied to claim 1, above, and further in view of Hsieh (6,432,071).
Regarding claim 8, modified Lee discloses a housing.  
Modified Lee does not disclose the housing comprises front and rear housing portions, said front housing portion having a rear annular rim and said rear housing portion having a front annular rim that faces toward and fits with said rear annular rim of said front housing portion.
However, Hsieh teaches a massage device, the massage device including a front (12) (power supply section) and rear housing portion (13) (oscillation generating section), said front housing (12) portion having a rear annular rim (121) (female connection section) and said rear housing (13) portion having a front annular rim (131) (male connecting section) that faces toward and fits with said rear annular rim (121) of said front housing portion (12) (col 2, ln 1-18).
.
Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Lee.
Regarding claim 1, Hsieh discloses an apparatus, comprising: a housing (12, 13) (power supply section, oscillation generating section) being annular in shape (col 2, ln 3-10); a vibration-inducing motor (133) mounted in the interior of said housing and attached thereto (col 2, ln 14-18); and at least one battery (20) mounted in the interior of said housing (12, 13) for powering said vibration-inducing motor 1331) to induce oscillatory motion in said housing (12, 13) (col 2, ln 14-18). 
Hsieh does not disclose a heating element mounted about the exterior of said housing; said heating element to heat said housing to a temperature level within a given temperature range, and a set of user controls mounted on said housing to control said heating element and said vibration-inducing motor.
However, Lee teaches a rollable apparatus, comprising: a housing (51) (heating plate (50) including inner bonding agent layer (51)) being annular in shape (para 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modifiy the device of Hsieh by providing a heating element mounted about the exterior of said housing; said heating element to heat said housing to a temperature level within a given temperature range, as taught by Lee in order to allow the application of heat to a user’s body to recover from fatigue (Lee, abstract).
The now-modified Hsieh’s device does not disclose a set of user controls mounted on said housing to control said heating element and said vibration-inducing motor.
However, Lee teaches a rollable apparatus, comprising: a housing (51) (heating plate (50) including inner bonding agent layer (51)) being annular in shape (para [0039]); a vibration-inducing motor (10 mounted in the interior of said housing (51) and attached thereto (para [0032]); a heating element (52) (heating wire) mounted about the exterior of said housing (51) (heating wire (52) placed on housing (51)) (para [0039]); and a set of user controls mounted on said housing to control said heating element (using a microprocessor (31) and said vibration-inducing motor (controller (30) includes switches to control the vibrator (64, 66) (para [0062]) and heater (62) (para [0030]).

Regarding claim 2, the modified Hsieh’s reference discloses a microprocessor (31 of Lee) mounted in said housing (51 of Lee) for receiving inputs from said set of user controls (62, 64, 66 of Lee) operated by a user to control respective operation of said heating element (52 of Lee) (Lee, para [0060]) and vibration-inducing motor (10 of Lee) (para [0062]).
Regarding claim 3, the modified Hsieh’s reference discloses a temperature sensor (54 of Lee) in said housing for sensing and inputting temperature status of said heating element (52 of Lee) to said microprocessor (31 of Lee) for controlling operation of said heating element (52 of Lee) (Lee, para [0060]).
Regarding claim 4, the modified Hsieh’s reference discloses said set of user controls comprises a set of user-operated push buttons (62, 64, 66 of Lee) for activating inputs to said microprocessor (31 of Lee) (vibration switches (64, 66) control operation of the vibrational motor and heating switch (62) controls operation of the heater, and, as shown in fig 6, it appears that the switches are in the form of push buttons) (Lee, para [0062]) and a plurality of LED lights (LED1, LED2) controlled by said microprocessor (31 of Lee) for indicating the status of said heating element (52 of Lee) and vibration-inducing motor (10 of Lee)) (Lee, para [0067]).
.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh and Lee as applied to claim 2, above, and further in view of Ganske et al (2012/0265240).
Regarding claim 5, Hsieh discloses a battery (20)
Modified Lee does not disclose a battery fuel gauge for indicating the status of battery electrical charge to said microprocessor, and a battery charger operable for increasing the electrical charge of the battery.
However, Ganske teaches a therapeutic device for providing pressure to a user, and including a battery (70), and including a battery fuel gauge (86) (charger indicator) for indicating the status of battery electrical charge to a microprocessor (8) (para [0047]), and a battery charger (52) (power inlet) operable for increasing the electrical charge of the battery (for engagement with a charging mechanism) (para [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Lee by providing a battery fuel gauge for indicating the status of battery electrical charge to said microprocessor and a battery charger operable for increasing the electrical charge of the battery as taught by Ganske in order to allow the batteries to be recharged and 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh and Lee as applied to claim 8, above, and further in view of Fang (2004/0138595).
Regarding claim 9, modified Hsieh discloses front and rear housing portions.
Modified Hsieh does not discloses said rear housing portion of said housing has a plurality of rear lugs formed on, and protruding radially inward from, the interior of said rear housing portion at angular and circumferentially-spaced relationships to one another and proximate said front annular rim such that said rear lugs terminate substantially flush with said front annular rim.
	However, Fang discloses a massage device including a vibrating motor (114), a front housing portion (111) (upper cover), and a rear housing portion (112) (lower cover) (para [0019]), and as shown in fig 1, the rear housing portion (112) of said housing has a plurality of rear lugs (112d) (screw bolts) formed on, and protruding radially inward from, the interior of said rear housing portion at angular and circumferentially-spaced relationships to one another and proximate said front annular rim such that said rear lugs terminate substantially flush with said front annular rim (fig 1, para [0019]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the male/female rotational connecting mechanism of modified Hsieh with a connecting mechanism including a plurality of rear lugs formed on, and protruding radially inward from, the interior of said rear housing portion at angular and circumferentially-spaced relationships to one another and proximate said front annular rim such that said rear lugs terminate .
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh, Lee and Fang as applied to claim 9, above, and further in view of Godfrey et al (2013/0281892)
Regarding claim 10, the modified Hsieh’s references discloses the front housing portion (111 of Fang) of said housing has a plurality of front lugs (111b of Fang) (screw holes) formed on, and protruding radially inward from, the interior of said front housing portion (111 of Fang) at angular and circumferentially-spaced relationships to one another and proximate said rear annular rim and said front lugs (111b of Fang) on said front housing portion are alignable with said rear lugs (112d of Fang) on said rear housing portion (112 of Fang) when said front (111 of Fang) and rear housing portions (112 of Fang) are fitted to one another (Fang, para [0019]).
Modified Hsieh does not disclose the front lugs terminate substantially flush with said rear annular rim.
However, Godfrey teaches a massage roller with a front housing portion (14) and a rear housing portion (16) (para [0033]), and as shown in figs 6-7, the front housing portion (14) (tubular casing portion) includes a plurality of front lugs formed on, and protruding inward from, the interior of said front housing portion (14) with the front lugs 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the front lugs of modified Hsieh to terminate substantially flush with said rear annular rim as taught by Godfrey, as the feature of a lug extending towards a rim and terminating substantially flush with the rim is known in the art, and it appears that the modified Godfrey’s device would perform equally well if the front lugs of the front housing portion of modified Hsieh extended such that it terminated substantially flush with the rear annular rim.
Regarding claim 11, the modified Hsieh’s reference discloses the housing also comprises a plurality of fasteners (111c of Fang) (screws) securing aligned pairs of said front (111b of Fang) and rear lugs (112d of Fang) together and thereby detachably attach said front (111 of Fang) and rear (112 of Fang) housing portions to one another (Fang, para [0019]).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chiou in view of Lee and Radl et al (2012/0046579).
Regarding claim 12, Chiou discloses an apparatus, comprising: a housing (11) (inner housing) being annular in shape (col 2, ln 3-10); a vibration-inducing motor (31) mounted in the interior of said housing and attached thereto (col 2, ln 14-18); at least one battery (34) mounted in the interior of said housing (40) for powering said vibration-inducing motor (31) to induce oscillatory motion in said housing (40) (col 2, ln 14-18);  a front cover (36) (cover) removably mounted on the exterior of said housing rear (22) (retaining slot) and front roller elements (361) (retaining slots) mounted to said end of 
Chiou does not disclose a heating element mounted about the exterior of said housing; said heating element to heat said housing to a temperature level within a given temperature range, and a set of user controls mounted on said housing to control said heating element and said vibration-inducing motor.
However, Lee teaches a rollable apparatus, comprising: a housing (51) (heating plate (50) including inner bonding agent layer (51)) being annular in shape (para [0039]); a heating element (52) (heating wire) mounted about the exterior of said housing (51) (heating wire (52) placed on housing (51)) (para [0039]); a power source (40) (adaptor for receiving AC current and converting it to DC current) for powering said heating element (52) to heat said housing to temperature level within a given temperature range (para [0061]) and for powering said vibration-inducing motor to induce oscillatory motion in said housing (para [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modifiy the device of Chiou by providing a heating element mounted about the exterior of said housing; said heating element to heat said housing to a temperature level within a given temperature range, as taught by Lee in order to allow the application of heat to a user’s body to recover from fatigue (Lee, abstract).
The now-modified Chiou’s device does not disclose a set of user controls mounted on said housing to control said heating element and said vibration-inducing motor.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Chiou by providing a set of user controls mounted on said housing and using a microprocessor to control said heating element and said vibration-inducing motor as taught by Lee in order allow control for the entire operation of the rollable apparatus (Lee, para [0017]).
The now-modified Chiou’s device the front cover (36 of Chiou) removably mounted on the exterior of said housing (Chiou, ln 35-40).
Modified Chiou the front cover removably mounted on the exterior of said housing so as to cover said set of user controls; and such that said front cover must be removed to gain access to said set of user controls.
However, Radl teaches a massage device including a set of user controls (26) (control module) comprising a plurality of switches or buttons (para [0054]), and further including a cover (not shown) to prevent accidental pressing of the buttons (para [0063]).

Regarding claim 13, Chiou discloses a grip handle device (50) (handle) being detachable attachable to said rear (22) and front roller elements (361) to enable a user to grasp and carry said rollable apparatus (col 3, ln 5-12).
Regarding claim 14, Lee discloses a microprocessor (31 of Lee) mounted in said housing (51) for receiving inputs from said set of user controls (62, 64, 66 of Lee) operated by a user to control respective operation of said heating element (52 of Lee) (para [0060]) and vibration-inducing motor (10 of Lee) (Lee, para [0062]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chiou, Lee, and Radl et al as applied to claim 12 above, and further in view of Hsieh.
Regarding claim 17, modified Chiou discloses a housing.  
Modified Chiou does not disclose the housing comprises front and rear housing portions, said front housing portion having a rear annular rim and said rear housing portion having a front annular rim that faces toward and fits with said rear annular rim of said front housing portion.
However, Hsieh teaches a massage device, the massage device including a front (12) (power supply section) and rear housing portion (13) (oscillation generating section), said front housing (12) portion having a rear annular rim (121) (female connection section) and said rear housing (13) portion having a front annular rim (131) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the housing of modified Chiou by providing front and rear housing portions, said front housing portion having a rear annular rim and said rear housing portion having a front annular rim that faces toward and fits with said rear annular rim of said front housing portion as taught by Hsieh, as the use of a female and male annular rim to connect two halves of a housing portion is known in the art, and it appears that the modified Chious’s device would perform equally well if the housing was made from a front and rear housing portion connected by an annular rim.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiou in view of Lee.
Regarding claim 18, Chiou discloses a rollable apparatus, comprising: a housing (11) (inner housing) being annular in shape (col 2, ln 3-10); a vibration-inducing motor (31) mounted in the interior of said housing and attached thereto (col 2, ln 14-18); at least one battery (34) mounted in the interior of said housing (40) for powering said vibration-inducing motor (31) to induce oscillatory motion in said housing (40) (col 2, ln 14-18);  a roller element (22) (retaining slot) mounted to said end of said housing (20) (end cap) (col 2, ln 10-14) and to said front cover (36) (cover) (col 2, ln 33-38), and a cover (36) (cover) mounted on an opposite end of said housing.
Chiou does not disclose a heating element mounted about the exterior of said housing; said heating element to heat said housing to a temperature level within a given 
However, Lee teaches a rollable apparatus, comprising: a housing (51) (heating plate (50) including inner bonding agent layer (51)) being annular in shape (para [0039]); a heating element (52) (heating wire) mounted about the exterior of said housing (51) (heating wire (52) placed on housing (51)) (para [0039]); a power source (40) (adaptor for receiving AC current and converting it to DC current) for powering said heating element (52) to heat said housing to temperature level within a given temperature range (para [0061]) and for powering said vibration-inducing motor to induce oscillatory motion in said housing (para [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modifiy the device of Chiou by providing a heating element mounted about the exterior of said housing; said heating element to heat said housing to a temperature level within a given temperature range, as taught by Lee in order to allow the application of heat to a user’s body to recover from fatigue (Lee, abstract).
The now-modified Chiou’s device does not disclose a set of user controls mounted on said housing to control said heating element and said vibration-inducing motor, and the cover having an opening recessed centrally therein through which to gain access to said set of user controls such that said cover need not be removed to access said set of user controls.
However, Lee teaches a rollable apparatus, comprising: a housing (51) (heating plate (50) including inner bonding agent layer (51)) being annular in shape (para 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Chiou by providing a set of user controls mounted on said housing and using a microprocessor to control said heating element and said vibration-inducing motor, and a cover having an opening recessed centrally therein through which to gain access to said set of user controls such that said cover need not be removed to access said set of user controls as taught by Lee in order allow control for the entire operation of the rollable apparatus (Lee, para [0017]).
Regarding claim 19, Chiou discloses a glove handle device (50) (handle can be grasped by a user wearing a glove, and therefore reads on the broadest reasonable interpretation of a “glove handle device”) detachably attachable to said roller element (22) at a respective one of the opposite ends of said housing (36) for receiving a hand 
Regarding claim 20, the modified Chiou’s reference discloses a microprocessor (31 of Lee) mounted in said housing (51) for receiving inputs from said set of user controls (62, 64, 66 of Lee) operated by a user to control respective operation of said heating element (52 of Lee) (para [0060]) and vibration-inducing motor (10 of Lee) (Lee, para [0062]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 16, 18, and 19 of U.S. Patent No. 10,682,252 (“US Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, application claim 1 differs from US Patent claim 1 in the following respect:
Application claim 1
US Patent claim 1

 (1) a housing being annular in shape; 
(2) a heating element mounted about the exterior of said housing; 
(3) a vibration-inducing motor mounted in the interior of said housing and attached thereto; 
(4) at least one battery mounted in the interior of said housing for powering said heating element to heat said housing to temperature level within a given temperature range and for powering said vibration-inducing motor to induce oscillatory motion in said housing;
(5) and a set of user controls mounted on said housing to control said heating element and said vibration-inducing motor.
1. A rollable massage apparatus, comprising: 
(1) a hollow housing including a truncated semi-spherical front housing portion and a rear housing portion attached to the front housing portion to define a contiguous hollow housing interior space; 
(2) a heating element mounted about said hollow housing and conforming to an exterior surface thereof; a sub-housing contained within the interior space of, and attached to, said housing; 
(3) a vibration-inducing motor secured to said sub-housing;
(4)  at least one battery supported by said sub-housing, said at least one battery powering said heating element and said vibration-inducing motor; a printed circuit board assembly; 
(5) and a set of user controls located at a truncated front end of said truncated semi-spherical front housing portion, the set of user controls in electrical 


	US Patent claim 1 differs from application claim 1 in that it recites additional elements, such as a hollow housing including a truncated semi-spherical front housing portion and a rear housing portion attached to the front housing portion.  Therefore, application claim 1 is not patentably distinct from US Patent claim 1 because it is “anticipated” by US Patent claim 1.  
	Regarding claims 2-11, US Patent claims 2-11 recite the limitations of application claims 2-11.
Regarding claim 12, application claim 12 differs from US Patent claim 13 (and including claim 12, from which claim 13 depends from) in the following respect:
Application claim 12
US Patent claim 12
Claim 12. A rollable apparatus, comprising: 
(1) a housing being annular in shape;
(2)  a heating element mounted about the exterior of said housing; 

 (4) at least one battery mounted in the interior of said housing for powering said heating element to heat said housing to a temperature level within a given temperature range and for powering said vibration-inducing motor to induce oscillatory motion in said housing; 
(5) a set of user controls mounted on said housing to control said heating element and said vibration-inducing motor; 
(6) a front cover removably mounted on the exterior of said housing so as to cover said set of user controls; 
(7) and rear and front roller elements mounted to said end of said housing and to said front cover such that said front cover must be removed to gain access to said set of user controls.

(1) a rigid, hollow housing in the form of a generally spherical shell defining a contiguous hollow housing interior space;

(3) a vibration-inducing device contained within said contiguous hollow housing interior space and fixedly secured to said generally spherical shell; 
(4) at least one battery contained within said contiguous hollow housing interior space for powering said heating element to heat said housing to a temperature level within a desired temperature range, and for powering said vibration-inducing device to induce vibration of said generally spherical shell; 
(6) and operational controls integrated into a flat exterior surface area of said generally spherical shell to control said heating element and said vibration-inducing device.
13. The rollable massage apparatus of claim 12, further comprising: 
(6) a front cover attached to said generally spherical shell about the flat 
(7) a first roller element secured to a first location on said front cover, and a second roller element secured to the generally spherical shell at a location 180.degree. radially offset from said first location; and a grip handle accessory releasably attachable to said first and second roller elements in a manner enabling said apparatus to be rolled against a contact surface while applying a force thereto, the grip handle further enabling a user to conveniently grasp and carry said rollable massage apparatus.


	US Patent claim 13 differs from application claim 12 in that it recites additional elements, such as the operational controls integrated into a flat exterior surface area of said generally spherical shell and a grip handle accessory releasably attachable to said first and second roller elements in a manner enabling said apparatus to be rolled against a contact surface while applying a force thereto.  Therefore, application claim 12 
	Regarding claim 13-16, US Patent claims 13, 16, 18, and 19 disclose the limitations of application claims 13-17.  

Allowable Subject Matter
Claims 6-7 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record discloses the limitations of independent claims 1 and 12; however, the closest prior art of record does not disclose said heating element comprises an annular band and a plurality of arcuate strands attached to said band in a laterally spaced-apart array that matches an array of grooves formed in the exterior of said housing such that said heating element strands fit within said array of grooves formed in said housing exterior.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Marton (9,968,513) and Wu (5,413,551) disclose massage roller devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                                                                                                                                                                                                       
/COLIN W STUART/Primary Examiner, Art Unit 3785